Citation Nr: 1332475	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified during a Board hearing, held by the undersigned, in June 2012.  A copy of the hearing transcript (Transcript) has been associated with the record. 

In February 2013, the Board requested an expert medical opinion from a specialist under the employ of the Veterans Health Administration (VHA).  An opinion was received in July 2013 and has also been associated with the record.

The issue of entitlement to service connection for residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision dated September 2004, the RO continued the prior, final denial of service connection for residuals of a left knee injury, finding that new and material evidence had not been received to reopen the claim.  It continued to be shown that a knee injury was incurred prior to his period of active duty, and that the injury was not aggravated beyond normal progression during his period of service. 

2.  Evidence submitted since the September 2004 rating decision is new and material and raises a possibility of substantiating the claim of service connection for residuals of a left knee injury. 


CONCLUSIONS OF LAW

1.  The unappealed September 2004 rating decision that denied service connection for residuals of a left knee injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the September 2004 rating decision which denied the Veteran's request to reopen the claim for service connection for residuals of a left knee injury is new and material; the claim of entitlement to service connection for residuals of a left knee injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  


II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for residuals of a left knee injury.  He contends that he injured his knee during his period of active service, and that his knee was not injured prior to service.  To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

It is also important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Regarding the Veteran's claim for residuals of a left knee injury, the RO originally denied the Veteran's claim in a December 1970 decision.  The rating decision discloses that the Veteran's claim was denied because service treatment records indicate that his left knee was injured prior to entrance, because his treatment records were negative for an in-service knee injury, and because there was no evidence that his preexisting injury was aggravated beyond normal progression during his brief military career.  Subsequent, final rating decisions of September 2003 and September 2004 upheld the denial based on the lack of new and material evidence.  The Veteran was notified of the most recent final decision, and of his appellate rights, via a letter sent to him on October 6, 2004.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

The provisions of 38 C.F.R. § 3.156(b) (2013) require that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  In this case, no pertinent evidence was received within a year of the unappealed September 2004 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient medical reports, lay statements from the Veteran, to include his June 2012 Board hearing testimony, and a VHA opinion authored in July 2013.  

Numerous treatment reports obtained since September 2004 indicate complaints of left knee pain and the diagnoses of several disorders, to include degeneration in the anterior and posterior horns of the medial and lateral meniscus, severe patellar femoral osteoarthritis, and signs of a prior injury.  See VA outpatient report, September 2007.  However, none of the providers who have treated the Veteran since the prior, final decision have indicated that any current knee disorder is in any way related to the Veteran's active service, or that a preexisting disorder was aggravated during active duty.  As such, there is no probative medical evidence contained within the Veteran's VA treatment reports to cure a prior evidentiary defect.  

During his Board hearing in June 2012, the Veteran's representative noted that his induction examination was acceptable, with lower extremities marked as "Normal," and there were no conditions identified as having preexisted service (by the Veteran or the examiner).  See Transcript, p. 3.  As for whether the Veteran had a prior football injury, he testified that he never played organized football, and that he had no football injury before entering the service.  His representative argued that x-rays were negative (referring to a September 2, 1970 service treatment report which noted a possible fractured knee, with complaints of pain for 9 months from a football injury), and therefore a prior injury did not exist.  See Transcript, p. 4.

In response, the Board requested an opinion from a VHA specialist in February 2013.   In a July 2013 opinion, the specialist noted that, based on a review of the Veteran's service treatment records, a left knee injury preexisted service.  Though he did not provide a detailed recitation of those reports, the Board notes that the Veteran reported with swelling and generalized left knee pain in September 1970, and no significant abnormalities were noted on x-ray.  Thereafter, it was noted that the Veteran's knee pain was related to an old football injury, which was documented on several occasions, and he complained of pain and swelling with exercise.  On September 2, 1970, a notation indicated a "known history of significant left knee trauma existing prior to service."  The report also stated that such pain had existed for four months prior to induction.  

Two days later, a Medical Board Report indicated that the Veteran was diagnosed with internal derangement of the left knee, which was a chronic, progressive condition.  A detailed report found that the Veteran's diagnosis existed prior to entry, and had not been aggravated by service beyond the normal progression of the condition.  Specifically, it was noted that the Veteran entered service with a prior football injury, which occurred one year before induction.  Discharge was recommended at that time.

Turning back to the VHA opinion, the specialist opined that the Veteran's preexisting injury was not aggravated beyond normal progression during his period of active duty.  Instead, the specialist maintained that it was usual for chronic meniscal or ligamentous pathology to become degenerative years later.  Once the injury is sustained, it can be symptomatic or asymptomatic based on the level of intense physical activity.  However, the flare-ups that occur do not cause progression of the disease process.  Rather, the condition develops over time, regardless of recurrent symptoms or injury.

With regard to the Veteran's hearing testimony, the Board notes that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Prior to his Board hearing, the Veteran had maintained that he initially injured his knee during service.  However, he had not specifically addressed the question of whether he had sustained a football injury prior to his military career.  

Evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade (explaining the new and material requirements of 38 C.F.R. § 3.156(a)).  

As noted above, the Veteran's claim for service connection for residuals of a left knee injury was denied because there was no evidence of an in-service knee injury, because the Veteran reported during service that a knee injury had occurred prior to induction, and because there was no evidence of aggravation of that injury.  Although the VHA opinion obtained in this case was ultimately negative, 
the Veteran's testimony (to include the fact that he did not participate in organized football prior to his military career), presumed credible per Justus, opens the door to the possibility that he may have, in fact, suffered left knee trauma in service which resulted in his current diagnosis.  Coupled with the Veteran's service treatment records, which demonstrate extensive complaints and treatment for left knee pain and swelling, this evidence taken as a whole may serve to establish that the Veteran's claimed disorder was incurred during his period of active duty.  

Accordingly, new and material evidence has been received to reopen the claim for service connection for residuals of a left knee injury.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a left knee injury; the claim is reopened and allowed to this extent only.


REMAND

In view of the favorable decision to reopen the claim for entitlement to service connection for a residuals of a left knee injury, the RO must now consider the issue on a de novo basis.  As the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet.App. 394, 399-400 (2010).

In so doing, the RO must also provide an analysis with regard to the presumption of soundness, to incorporate the Veteran's Board hearing testimony, as well as the July 2013 opinion authored by the VHA specialist.

Accordingly, the case is REMANDED for the following action:

The RO shall re-adjudicate the issue of entitlement to service connection for residuals of a left knee injury on a de novo basis.  In so doing, the RO must provide an analysis with regard to the presumption of soundness, to incorporate the Veteran's Board hearing testimony, as well as the July 2013 VHA opinion.

If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


